Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The office action is in response to application filed on 04/27/2021 in which claims 1-20 were presented for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both “upper rear edge” in Figure 11 and “a relief” in figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “an optional relief 52 in the upper rear edge”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8  objected to because of the following informalities:  
Claims 1 and 8 recites the limitation “said patient”, should read “ said user”.
This interpretation further applies to claims 1-14. (dependency of claim 1 and 8).
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (US20190388941A1) in view of Hayden (US4495660A).
	Regarding claim 1, McKenzie discloses a sleeve (Figs 1-2A, #10), including, a tubular wall having an upper opening, a lower opening, a front side, a rear side, an upper front edge, an upper rear edge, a lower front edge, and a lower rear edge (Annotated Fig 1); said tubular wall including a slit extending from said lower rear edge toward said upper rear edge said slit terminating at an end, with said slit dividing said tubular wall into an encirclement section and a free section, said tubular wall having an overall height (Annotated Fig 1), the height from upper edge to lower edge of neck garment. 

    PNG
    media_image1.png
    477
    1046
    media_image1.png
    Greyscale

Annotated Fig 1 of McKenzie
However, McKenzie fails to teach a method for covering user's face, neck, and chest, said tubular wall being made of elastic material and sliding said tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said face and said free section lies below said encirclement section wherein said slit is placed in a rear of said patient so that said free section spreads and falls over said user's chest. 
	Hayden discloses a method of covering user's face, neck, and chest, said tubular wall being made of elastic material (Col 2, lines 13-16; elastically stretchable material), sliding said tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said face and said free section lies below said encirclement section (Fig 3, #10 on the person, Col 1; lines 5-10). Hayden doesn’t explicitly discloses wherein said slit is placed in a rear of said patient o that said free section spreads and falls over said user's chest, however, the covering #10 can be worn differently as per user’s comfort by placing the slit in a rear of said patient so that said free section (apron #14) spreads and falls over said user's chest. (Fig 3, Col 1, lines 49-55).
	McKenzie and Hayden are considered analogous art to the claimed invention because they are in the same field of invention for wearable garments with tubular walls having a slit. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKenzie’s garment to have elastic material, coverage for face, neck and chest and method of wearing the garment (sliding the tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said face and said free section lies below said encirclement section )with the slit in the rear of said patient as taught by Hayden in order to provide comfortable fitting and slit for draping over the shoulders of the wear (Fig 3, Col 1, lines 49-55) and to protect the head, neck, shoulder and chest areas of a person from cold drafts of air (Col 1, 5-10). 
	Regarding claim 2, McKenzie as modified discloses the limitation of claim 1 as described above. However, McKenzie as modified doesn’t explicitly disclose providing a strap proximate said upper rear edge of said tubular wall; and pulling a portion of said user's hair through said strap. However, it is known in the art for a wearer to put his or her hair in a ponytail using a strap such as a ribbon or hair elastic, and the claimed strap is broad enough to read on a strap holding a ponytail. Please note that the claimed strap does not have to be directly connected to the tubular wall, it is only required to be “proximate” the tubular wall. Referring to Fig 2 below, the visualization of a user wearing the garment with long hair having her hair up in the pony tail with a strap, the strap is proximately the upper rear edge of the tubular wall. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a method of providing a strap proximate said upper rear edge of said tubular wall and pulling a portion of said user's hair through the strap in order to keep the user’s hair out of the way. 


    PNG
    media_image2.png
    420
    680
    media_image2.png
    Greyscale

Annotated Fig 2 of Hayden
	Regarding claim 3, McKenzie as modified discloses the limitation of claim 2 as described above and, Hayden further discloses comprising providing a relief (Annotated Fig 3 below) in said upper rear edge proximate said strap. 
	Referring to Fig 3below, the visualization of a user wearing the garment the slit in the rear of a wearer, the upper rear edge where the fastener opening is considered relief. 
Please note: the claim is silent as to the structure of the relief and the applicant’s specification disclosure states that is “optional”, therefore it is not a critical structure of the invention. Therefore, examiner is given broadest reasonable interpretation of the structure of a relief as described above. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a method of providing a relief in said upper rear edge proximate said strap in order to keep the user’s hair out of the way while the face covering is in use. 


    PNG
    media_image3.png
    317
    73
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    172
    396
    media_image4.png
    Greyscale

Annotated Fig 3 of Hayden
Regarding claim 4, McKenzie as modified discloses the limitation of claim 1 as described above and, Hayden further discloses wherein said tubular wall includes a negative expanding portion, a throat region, and a positive expanding portion (Annotated Fig 4 below, the combination of McKenzie and Hayden set forth in claim 1 above results in the tubular wall being formed from an elastic material, and expanding is a function of elastic material).

    PNG
    media_image5.png
    389
    546
    media_image5.png
    Greyscale

Annotated Fig 4 of Hayden
Regarding claim 5, McKenzie as modified discloses the limitation of claim 1 as described above and, McKenzie as modified further discloses using a stitched seam to connect the edges (Fig 2H, Claim 5 and ¶-55, the upper side of the slit edges).
However, McKenzie fails to disclose wherein said tubular wall is made as a flat pattern and having a first stitched seam edge and a second stitched seam edge of said flat pattern.
 Hayden further discloses wherein said tubular wall is made as a flat pattern (Fig 1, #10, when it is in open position) configured to form into the shape of a tube (Fig 3, #10, when it is in used/closed position) having a first stitched seam edge and a second stitched seam edge of said flat pattern (Col 3, lines 1-12, seam #32 on the edge #16 and #18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie’s garment to have a flat pattern and include a first stitched seam edge and a second stitched seam edge of said flat pattern as taught by Hayden in order to create a nice firm touch on the sides of the slit edges so that it doesn’t have raw edges. 
Regarding claim 6, McKenzie as modified discloses the limitation of claim 5 as described above and, Hayden further discloses wherein said slit is bounded by a first slit edge and a second slit edge (Annotated Fig 5 below, this is the result of the modification of McKenzie and Hayden set forth in claim 5 above).

    PNG
    media_image6.png
    214
    451
    media_image6.png
    Greyscale

Annotated Fig 5 of Hayden
Regarding claim 7, McKenzie as modified discloses the limitation of claim 6 as described above and, Hayden further discloses wherein said first and second slit edges overlap (Annotated Fig 6 below, this is the result of the modification of McKenzie and Hayden set forth in claim 6 above).

    PNG
    media_image6.png
    214
    451
    media_image6.png
    Greyscale

Annotated Fig 6 of Hayden
Regarding claim 8, McKenzie discloses a covering for user's neck, and chest (Fig 4I) and a sleeve (Figs 1-2A, #10), including, a tubular wall having an upper opening, a lower opening, a front side, a rear side, an upper front edge, an upper rear edge, a lower front edge, and a lower rear edge (Annotated Fig 1); said tubular wall including a slit extending from said lower rear edge toward said upper rear edge said slit terminating at an end, with said slit dividing said tubular wall into an encirclement section and a free section, said tubular wall having an overall height (Annotated Fig 1), the height from upper edge to lower edge of neck garment. 

    PNG
    media_image1.png
    477
    1046
    media_image1.png
    Greyscale

Annotated Fig 1 of McKenzie (duplicated)
However, McKenzie fails to teach said tubular wall being made of elastic material and sliding said tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said free section lies below said encirclement section wherein said slit is placed in a rear of said patient so that said free section spreads and falls over said user's chest. 
	Hayden discloses a method of covering user's neck, and chest, said tubular wall being made of elastic material (Col 2, lines 13-16; elastically stretchable material), sliding said tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said free section lies below said encirclement section (Fig 3, #10 on the person). Hayden doesn’t explicitly discloses wherein said slit is placed in a rear of said patient o that said free section spreads and falls over said user's chest, however, the covering #10 can be worn differently as per user’s comfort by placing the slit in a rear of said patient so that said free section (apron #14) spreads and falls over said user's chest. (Fig 3, Col 1, lines 49-55).
	McKenzie and Hayden are considered analogous art to the claimed invention because they are in the same field of invention for wearable garments with tubular walls having a slit. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKenzie’s garment to have elastic material, coverage for face, neck and chest and method of wearing the garment with the slit in the rear of said patient as taught by Hayden in order to provide comfortable fitting and slit for draping over the shoulders of the wear (Fig 3, Col 1, lines 49-55) and to protect the neck, shoulder and chest areas of a person from cold drafts of air (Col 1, 5-10). 
	Regarding claim 9, McKenzie as modified discloses the limitation of claim 8 as described above. However, McKenzie as modified doesn’t explicitly disclose providing a strap proximate said upper rear edge of said tubular wall; and pulling a portion of said user's hair through said strap. However, it is known in the art for a wearer to put his or her hair in a ponytail using a strap such as a ribbon or hair elastic, and the claimed strap is broad enough to read on a strap holding a ponytail. Please note that the claimed strap does not have to be directly connected to the tubular wall, it is only required to be “proximate” the tubular wall. Referring to Fig 2 below, the visualization of a user wearing the garment with long hair having her hair up in the pony tail with a strap, the strap is proximately the upper rear edge of the tubular wall. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a method of providing a strap proximate said upper rear edge of said tubular wall and pulling a portion of said user's hair through the strap in order to keep the user’s hair out of the way. 

    PNG
    media_image2.png
    420
    680
    media_image2.png
    Greyscale

Annotated Fig 2 of Hayden (duplicated)
	Regarding claim 10, McKenzie as modified discloses the limitation of claim 9 as described above and, Hayden further discloses comprising providing a relief (Annotated Fig 3 below) in said upper rear edge proximate said strap. 
	Referring to Fig 3below, the visualization of a user wearing the garment the slit in the rear of a wearer, the upper rear edge where the fastener opening is considered relief. 
Please note: the claim is silent as to the structure of the relief and the applicant’s specification disclosure states that is “optional”, therefore it is not a critical structure of the invention. Therefore, examiner is given broadest reasonable interpretation of the structure of a relief as described above. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a method of providing a relief in said upper rear edge proximate said strap in order to keep the user’s hair out of the way while the face covering is in use. 

    PNG
    media_image3.png
    317
    73
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    172
    396
    media_image4.png
    Greyscale

Annotated Fig 3 of Hayden (duplicated)

Regarding claim 11, McKenzie as modified discloses the limitation of claim 8 as described above and, Hayden further discloses wherein said tubular wall includes a negative expanding portion, a throat region, and a positive expanding portion (Annotated Fig 4 below, the combination of McKenzie and Hayden set forth in claim 8 above results in the tubular wall being formed from an elastic material, and expanding is a function of elastic material).

    PNG
    media_image5.png
    389
    546
    media_image5.png
    Greyscale

Annotated Fig 4 of Hayden (duplicated)
Regarding claim 12, McKenzie as modified discloses the limitation of claim 8 as described above and, McKenzie as modified further discloses using a stitched seam to connect the edges (Fig 2H, Claim 5 and ¶-55, the upper side of the slit edges).
However, McKenzie fails to disclose wherein said tubular wall is made as a flat pattern and having a first stitched seam edge and a second stitched seam edge of said flat pattern
 Hayden further discloses wherein said tubular wall is made as a flat pattern (Fig 1, #10, when it is in open position) configured to form into the shape of a tube (Fig 3, #10, when it is in used/closed position) having a first stitched seam edge and a second stitched seam edge of said flat pattern (Col 3, lines 1-12, seam #32 on the edge #16 and #18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie’s garment to have a flat pattern and include a first stitched seam edge and a second stitched seam edge of said flat pattern as taught by Hayden in order to create a nice firm finished touch on the sides of the slit edges so that it doesn’t have raw edges. 
Regarding claim 13, McKenzie as modified discloses the limitation of claim 12 as described above and, Hayden further discloses wherein said slit is bounded by a first slit edge and a second slit edge (Annotated Fig 5 below, this is the result of the combination of McKenzie and Hayden set forth in claim 12 above).

    PNG
    media_image6.png
    214
    451
    media_image6.png
    Greyscale

Annotated Fig 5 of Hayden (duplicated)
Regarding claim 14, McKenzie as modified discloses the limitation of claim 13 as described above and, Hayden further discloses wherein said first and second slit edges overlap (Annotated Fig 6 below, this is the result of the combination of McKenzie and Hayden set forth in claim 13 above).

    PNG
    media_image6.png
    214
    451
    media_image6.png
    Greyscale

Annotated Fig 6 of Hayden (duplicated)
Regarding claim 15, McKenzie discloses a sleeve (Figs 1-2A, #10), including, a tubular wall having an upper opening, a lower opening (Annotated Fig 7); said tubular wall including a slit extending from a lower rear edge toward said upper rear edge said slit terminating at an end, with said slit dividing said tubular wall into an encirclement section and a free section, said tubular wall having an overall height (Annotated Fig 7), the height from upper edge to lower edge of the garment. 

    PNG
    media_image7.png
    516
    1046
    media_image7.png
    Greyscale

Annotated Fig 7 of McKenzie 
However, McKenzie fails to teach a method for covering user's face, neck, and chest, said tubular wall being made of elastic material and sliding said tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said face and said free section lies below said encirclement section wherein said slit is placed in a rear of said patient so that said free section spreads and falls over said user's chest. 
	Hayden discloses a method of covering user's face, neck, and chest, said tubular wall being made of elastic material (Col 2, lines 13-16; elastically stretchable material), sliding said tubular wall downward over a head of said user to a position where said encirclement section surrounds said neck and said face and said free section lies below said encirclement section (Fig 3, #10 on the person). Hayden doesn’t explicitly discloses wherein said slit is placed in a rear of said patient o that said free section spreads and falls over said user's chest, however, the covering #10 can be worn differently as per user’s comfort by placing the slit in a rear of said patient so that said free section (apron #14) spreads and falls over said user's chest. (Fig 3, Col 1, lines 49-55).
	McKenzie and Hayden are considered analogous art to the claimed invention because they are in the same field of invention for wearable garments with tubular walls having a slit. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKenzie’s garment to have elastic material, coverage for face, neck and chest and method of wearing the garment with the slit in the rear of said patient as taught by Hayden in order to provide comfortable fitting and slit for draping over the shoulders of the wear (Fig 3, Col 1, lines 49-55) and to protect the face, neck, shoulder and chest areas of a person from cold drafts of air (Col 1, 5-10). 
Regarding claim 16, McKenzie as modified discloses the limitation of claim 15 as described above. However, McKenzie as modified doesn’t explicitly disclose providing a strap proximate said upper rear edge of said tubular wall; and pulling a portion of said user's hair through said strap. However, it is known in the art for a wearer to put his or her hair in a ponytail using a strap such as a ribbon or hair elastic, and the claimed strap is broad enough to read on a strap holding a ponytail. Please note that the claimed strap does not have to be directly connected to the tubular wall, it is only required to be “proximate” the tubular wall. Referring to Fig 2 below, the visualization of a user wearing the garment with long hair having her hair up in the pony tail with a strap, the strap is proximately the upper rear edge of the tubular wall. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a method of providing a strap proximate said upper rear edge of said tubular wall and pulling a portion of said user's hair through the strap in order to keep the user’s hair out of the way. 


    PNG
    media_image2.png
    420
    680
    media_image2.png
    Greyscale

Annotated Fig 2 of Hayden (duplicated)
	Regarding claim 17, McKenzie as modified discloses the limitation of claim 16 as described above and, Hayden further discloses comprising providing a relief (Annotated Fig 3 below) in said upper rear edge proximate said strap. 
	Referring to Fig 3below, the visualization of a user wearing the garment the slit in the rear of a wearer, the upper rear edge where the fastener opening is considered relief. 
Please note: the claim is silent as to the structure of the relief and the applicant’s specification disclosure states that is “optional”, therefore it is not a critical structure of the invention. Therefore, examiner is given broadest reasonable interpretation of the structure of a relief as described above. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a method of providing a relief in said upper rear edge proximate said strap in order to keep the user’s hair out of the way while the face covering is in use. 


    PNG
    media_image3.png
    317
    73
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    172
    396
    media_image4.png
    Greyscale

Annotated Fig 3 of Hayden (duplicated)
Regarding claim 18, McKenzie as modified discloses the limitation of claim 15 as described above and, Hayden further discloses wherein said tubular wall includes a negative expanding portion, a throat region, and a positive expanding portion (Annotated Fig 4 below, the combination of McKenzie and Hayden set forth in claim 15 above results in the tubular wall being formed from an elastic material, and expanding is a function of elastic material).

    PNG
    media_image5.png
    389
    546
    media_image5.png
    Greyscale

Annotated Fig 4 of Hayden (duplicated)
Regarding claim 19, McKenzie as modified discloses the limitation of claim 15 as described above and, McKenzie as modified further discloses using a stitched seam to connect the edges (Fig 2H, Claim 5 and ¶-55, the upper side of the slit edges).
However, McKenzie fails to disclose wherein said tubular wall is made as a flat pattern and having a first stitched seam edge and a second stitched seam edge of said flat pattern
 Hayden further discloses wherein said tubular wall is made as a flat pattern (Fig 1, #10, when it is in open position) configured to form into the shape of a tube (Fig 3, #10, when it is in used/closed position) having a first stitched seam edge and a second stitched seam edge of said flat pattern (Col 3, lines 1-12, seam #32 on the edge #16 and #18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie’s garment to have a flat pattern and include a first stitched seam edge and a second stitched seam edge of said flat pattern as taught by Hayden in order to create a nice firm finished touch on the sides of the slit edges so that it doesn’t have raw edges. 
Regarding claim 20, McKenzie as modified discloses the limitation of claim 19 as described above and, Hayden further discloses wherein said first and second slit edges overlap (Annotated Fig 6 below, this is the result of the combination of McKenzie and Hayden set forth in claim 15/19 above).

    PNG
    media_image6.png
    214
    451
    media_image6.png
    Greyscale

Annotated Fig 6 of Hayden (duplicated)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US 20090276938 A1 by Chiang discloses a dual-purpose neck gaiter includes a hollow cylindrical gaiter body that has two insertion holes near one of two openings thereof, and an elastic cord member inserted through the insertion holes of the hollow cylindrical gaiter body for tying up one end of the hollow cylindrical gaiter body for enabling the dual-purpose neck gaiter to be used as a beanie. A first connector and a second connector may be respectively provided at the two ends of the elastic cord member for detachably joining the ends of the elastic cord member together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732